Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vertex Energy, Inc. We consent to the incorporation by reference in (a) Registration Statement No. 333-162290 (as amended) on Form S-8; (b) Registration Statement No. 333-197659 on Form S-8; and (c) Registration Statement No. 333-197494 on Form S-3, of Vertex Energy, Inc., of (i) our report dated February 9, 2015, relating to our audits ofthe financial statements of Heartland Group Holdings, LLC (“Heartland”), which comprise the balance sheets as of February 22, 2014 and February 23, 2013, and the related statements of operations, changes in members’ equity, and cash flows for the years then ended, and the related notes to the financial statements; and (ii) our report dated February 9, 2015, relating to the audit of the interim financial statements of Heartland, which comprise the balance sheet as of December 5, 2014, and the related statements of operations, changes in members’ equity (deficit), and cash flows for the nine-month period then ended, and the related notes to the financial statements, included in this Current Report on Form 8-K/A. /s/ BKD, LLP BKD, LLP Omaha, Nebraska February 18, 2015
